             Case 1:21-cv-03085-SMJ                   ECF No. 6      filed 09/09/21        PageID.214 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT                                               FILED IN THE
                                                                                                                U.S. DISTRICT COURT
                                                                                                          EASTERN DISTRICT OF WASHINGTON
                                                                  for the_
                                                     Eastern District of Washington
                                                                                                              Sep 09, 2021
                   THEODORE A. NIPKO,                                                                          SEAN F. MCAVOY, CLERK


                                                                     )
                             Plaintiff                               )
                                v.                                   )       Civil Action No. 1:21-cv-03085-SMJ
                     RONALD HAYNES,                                  )
                                                                     )


                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: The Petition, ECF No. 1, is DISMISSED WITH PREJUDICE as time-barred under 28 U.S.C. § 2244(d).
’




This action was (check one):
’ tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                          without a jury and the above decision
was reached.

✔
’ decided by Judge                       Salvador Mendoza, Jr.




Date: 09/09/2021                                                           CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Mishani Jack-Gonzalez
                                                                                          (By) Deputy Clerk

                                                                            Mishani Jack-Gonzalez
